
	

113 HR 2722 IH: Ability to Repay Verification Enabling Act
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2722
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Ellison (for
			 himself and Mr. Renacci) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prohibit the Secretary of Labor from enforcing any
		  requirement that consumer reporting agencies that serve only as a secure
		  conduit to data from State unemployment compensation agencies obtain and
		  maintain an individual’s informed consent agreement when verifying income and
		  employment with such agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ability to Repay Verification Enabling
			 Act.
		2.FindingsCongress finds the following:
			(1)Economic growth
			 requires access to affordable credit which depends on consumers’ ability to
			 understand the terms of any loans they make and the ability of lenders to have
			 an understanding of the consumers’ ability and willingness to repay
			 loans.
			(2)New laws enacted
			 by Congress require lenders to ascertain borrowers’ willingness and ability to
			 repay prior to making a loan.
			(3)Lenders and
			 consumers receive benefits such as quicker approval, lower interest rates,
			 protection of privacy, and stronger anti-fraud protections from automatic
			 underwriting utilizing existing databases.
			(4)Eleven States (Alabama, California,
			 Florida, Georgia, Indiana, Louisiana, Missouri, New York, Ohio, Oregon, and
			 Virginia) passed enabling legislation or rules enabling consumers who request
			 that third parties using consumer report information for purposes of
			 eligibility determination have efficient access to this information from the
			 State’s unemployment insurance database.
			(5)Fair Credit Reporting Act requirements
			 already require third parties using consumer report information for purposes of
			 eligibility determination to obtain and maintain consent agreements.
			3.Prohibition on
			 requirement for onward transfer of consent agreementsNotwithstanding any other provision of law,
			 the Secretary of Labor may not—
			(1)take any action to implement or enforce the
			 requirement described in the Unemployment Insurance Program Letter No. 19–12,
			 dated May 23, 2012, that a third-party consumer reporting agency that serves
			 only as a secure conduit to data from State unemployment compensation agencies
			 and that is not an agent of an individual obtain and maintain an informed
			 consent agreement from such individual if the third-party consumer reporting
			 agency seeks to obtain confidential unemployment compensation information with
			 respect to such individual from a State; or
			(2)issue, implement, administer, or enforce
			 any rule or other guidance that is the same as, or similar in effect to, the
			 requirement described in paragraph (1).
			
